DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 14 March 2022.  In view of this communication and the amendment concurrently filed: claims 1-10, 14, and 16-17 were previously pending; claims 5, 7-8, and 10 were canceled and claim 18 was added by the amendment; and thus, claims 1-4, 6, 9, 14, and 16-18 are now pending in the application, with claim 17 being withdrawn from consideration.
Response to Arguments
The Applicant’s arguments, filed 14 March 2022, have been fully considered but are not persuasive.  
The Applicant’s first argument (page 6, line 13 to page 7, line 6 of the Remarks) alleges that, regarding the previous grounds of rejection under 35 U.S.C. 102(a)(1) of claim 1, Wang does not disclose the stator and rotor poles/gaps being “completely” aligned as recited in the claim as currently amended.  As noted in the argument, shifting the rotor of Wang in either direction would lead to complete alignment of one rotor pole and zero alignment of the adjacent rotor pole.  Thus, Wang does not disclose the amended limitation.  However, this is merely a difference in the spacing and numbers of the stator and rotor poles, factors known in the art to enhance motor performance, as demonstrated by Hua (cited below).  Thus, new grounds of rejection have been made under 35 U.S.C. 103.
The Applicant’s second argument (page 7, lines 7-15 of the Remarks) allege that, regarding the previous grounds of rejection under 35 U.S.C. 102(a)(1) of claim 16, Wang 
Election/Restriction
Newly submitted claim(s) 16 and 18 is/are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
New claims 16 and 18, as well as previously withdrawn claim 17, recite a stator segment “wherein a T-shaped recess is defined between the first stator portion, the second stator portion, and the bridge”.  This limitation is specifically drawn to the embodiment shown in figure 2 of the application, having magnetic field generator [210] radially spaced from the coil interior [204] and the coil interior is hollow.  The claims as originally filed recite that “the magnetic field generator comprises one or more permanent magnets” (claim 4), which limit the claimed invention to the embodiment shown in figure 4.  Since the permanent magnet, disposed in the coil interior, and the coil [210] of figure 2 are mutually exclusive embodiments of the magnetic field generator, the invention recited in the original claims is distinct from the invention now recited in claims 16-18.
Since the Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim(s) 16-18 is/are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim(s) 1-4, 6, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 101699713 A), hereinafter referred to as “Wang”, in view of Hua et al. (CN 201868960 U), hereinafter referred to as “Hua”.
Regarding claim 1, Wang discloses an electromechanical system (fig. 1, 8; ¶ 0019-0020) comprising:
a rotor [2,4] comprising a plurality of circumferentially-spaced teeth (fig. 1, 8; ¶ 0019-0020); and 
a segmented stator [1,3] comprising multiple separable stator segments [A1-C2] (fig. 1, 8; ¶ 0019-0020), at least one stator segment [A1-C2] of the multiple separable stator segments [A1-C2] extending partway about the circumference of the rotor [2,4] (fig. 1, 8; ¶ 0019-0020) and comprising:
an armature coil [7] defining a coil interior [7a] (fig. 8; ¶ 0020-0021; the coils are wrapped around two of the stator poles, surrounding the area where the permanent magnets, i.e. bridges, are disposed); 
circumferentially adjacent first [s1] and second [s2] stator portions, each stator portion [s1/s2] comprising circumferentially adjacent connected inner [s1i/s2i] and outer [s1o/s2o] radially extending poles, each of the inner poles [s1i/s2i] passing through the 
a bridge [8,10] spacing the stator portions [s1,s2], the bridge [8,10] comprising a magnetic field generator [8,10] arranged to generate a magnetic field between the stator portions [s1,s2] (fig. 8; ¶ 0020), wherein the poles [s1i/s2i/s1o/s2o] of the stator segment [A1-C2] are arranged such that: 
  
    PNG
    media_image1.png
    455
    470
    media_image1.png
    Greyscale

when the rotor [2,4] is in a first position [B2], the inner pole [s1i] of the first stator portion [s1] is aligned with a tooth of the rotor [2,4], the inner pole [s2i] of the second stator portion [s2] is aligned with an air gap (fig. 8; the first position is shown relative to stator segment [B2]), the outer pole [s2o] of the second stator portion [s2] is aligned with a tooth of the rotor [2,4], and the outer pole [s1o] of the first stator portion [s1] is aligned with an air gap (fig. 8; the first position is shown relative to stator segment [B2]); and 

Wang does not disclose that the stator poles are completely aligned with the poles and air gaps of the rotor.  This amounts to a difference in the spacing and numbers of the stator and rotor poles, as changing the number of rotor poles would alter the alignment of the poles and air gaps.
Hua discloses an electromechanical system comprising a rotor [5] with a plurality of circumferentially spaced teeth and a segmented stator [1] comprising inner poles and outer poles (fig. 1; ¶ 0023-0024); wherein
when the rotor [5] is in a first position [p1], the inner pole [t1i] of the first stator portion [s1] is completely aligned with a tooth of the rotor [5], the inner pole [t2i] of the second stator portion [s2] is completely aligned with an air gap, the outer pole [t2o] of the second stator portion [s2] is completely aligned with a tooth of the rotor [5], and the outer pole [t1o] of the first stator portion [s1] is completely aligned with an air gap (fig. 1, first annotation below; when the rotor is rotated clockwise one tooth-width, the rotor poles align with stator poles [t1i] and [t2o]); and 

    PNG
    media_image2.png
    721
    816
    media_image2.png
    Greyscale

when the rotor [5] is in a second position [p2], the inner pole [t2i] of the second stator portion [s2] is completely aligned with a tooth of the rotor [5], and the inner pole [t1i] of the first stator portion [s1] is completely aligned with an air gap, the outer pole [t1o] of the first stator portion [s1] is completely aligned with a tooth of the rotor [5], and the outer pole [t2o] of the second stator portion [s2] is completely aligned with an air gap (fig. 1, second annotation below; when the rotor is rotated counter-clockwise one tooth-width, the rotor poles align with stator poles [t1o] and [t2i]).

    PNG
    media_image3.png
    729
    831
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the number and spacing of the rotor teeth of Wang so that the poles and teeth are in complete alignment as taught by Hua, in order to eliminate a phase difference between induced potentials of each coil thereby improving sinusoidal performance and overall output (¶ 0006-0008, 0012 of Hua).
Regarding claim 2, Wang, in view of Hua, discloses the electromechanical system according to claim 1, as stated above, wherein the magnetic field generator [8,10] comprises a field coil [8] wound around at least a portion of the bridge [10] (fig. 8; ¶ 0020; 
Regarding claim 3, Wang, in view of Hua, discloses the electromechanical system according to claim 2, as stated above, wherein a portion of the field coil [8] substantially fills a recess defined between the spaced stator portions [s1,s2] (fig. 8; the permanent magnets, being shorter than the stator poles, creates recesses at either of their ends which are filled by the field coils).
Regarding claim 4, Wang, in view of Hua, discloses the electromechanical system according to claim 1, as stated above, wherein the magnetic field generator [8,10] comprises one or more permanent magnets [10] (fig. 8; ¶ 0020).
Regarding claim 6, Wang, in view of Hua, discloses the electromechanical system according to claim 1, as stated above, wherein the armature coil [7] is wound around the inner poles [s1i,s2i] such that opposing ends of the armature coil [7] are located in respective recesses defined between the inner and outer poles [s1i,s2i,s1o,s2o] of each stator portion [s1,s2] (fig. 8; one end of the coil [7] is disposed between [s1o] and [s1i] while the other end of the coil [7] is disposed between [s2i] and [s2o]).
Regarding claim 9, Wang, in view of Hua, discloses the electromechanical system according to claim 1, as stated above, wherein at least a portion of the magnetic field generator [8,10] is located in the coil interior [7a] (fig. 8; a portion of the permanent magnet [10] is located between the sides of the coil [7]).
Regarding claim 14, Wang, in view of Hua, discloses the electromechanical system according to claim 1, as stated above, further comprising a plurality of stator segments [A1-C2] (fig. 8; a total of six stator segments are shown, per stator).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Rasmussen et al. (US 2018/0152060 A1) discloses a segmented stator with armature coils spanning multiple segments which are connected by bridges, and which surround a toothed rotor.
Husband et al. (US 8,508,095 B2) discloses a segmented stator with armature coils spanning multiple segments which are connected by bridges, and which surround a toothed rotor, wherein the bridges comprise permanent magnets.
Flynn (WO 2008/119055 A1) discloses a segmented stator with field coils and bridges between segments formed of permanent magnets.
Akemakou (US 6,242,834 B1) discloses a segmented stator with armature coils spanning multiple segments which are connected by bridges, wherein the bridges comprise a permanent magnet or a field coil, and which surround a toothed rotor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834